          Case 1:16-cv-00861-ALC Document 115 Filed 02/12/19 Page 1 of 2


                             SEWARD          &   KISSEL LLP
                                   ONE BATTERY PARK PLAZA
                                   NEW YORK, NEW YORK 10004

BRUCE G. PAULSEN                     TELEPHONE: (212) 574-1 200                     901 KSTREET, NW
     PARTNER                          FACSIMILE: (212) 480-8421                  WASHINGTON, DC 20001
  (212) 574-1533                        WWW.SEWKlS.COM                          TELEPHONE: (202) 737-8833
paulsen@sewkis.com                                                               FACSIMILE: (202) 737-5184




                                                     February 12, 2019

VIA ECF AND EMAIL

Hon. Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007
(ALCarterNYSDChambers@nysd.uscourts.gov)

             Re:       Commodities & Minerals Enterprise Ltd. v. CVG
                       Ferrominera Orinoco, C.A., No.16-cv-861

Dear Judge Carter:

        We represent Plaintiff Commodities & Minerals Enterprise Ltd. (“CME”). We write in
response to Defendant CVG Ferrominera Orinoco, C.A.’s (“FMO”) letter dated February 11,
2019, requesting until February 26, 2019 to submit its response to the Court’s Order to Show
Cause regarding CME’s Motion to Lift the Stay and Transfer Funds into Escrow Pursuant to a
Judgment of a United States District Court (the “Motion”). FMO’s proffered reason for this
request – a change in FMO’s general counsel who is now reconsidering FMO’s prior litigation
strategy of “take no action” – is plainly insufficient. Accordingly, CME respectfully requests
that the Court deny FMO’s request.

       As the Court may recall, CME requested permission to file the Motion by letter dated
November 9, 2018. See ECF No. 107. FMO did not respond to CME’s letter. The Court
scheduled a pre-motion conference for December 12, 2018. See ECF No. 108. FMO did not
attend. The Court subsequently entered an order directing CME to file the Motion by no later
than December 21, 2018, with FMO’s response due on January 22, 2019. See ECF No. 109.
CME timely filed the Motion, but FMO did not respond by the Court’s deadline to do so. By
Order to Show Cause, dated February 5, 2019, the Court gave FMO one last chance – until
February 12, 2019 – to establish “why Plaintiffs’ motion should not be treated as unopposed.”
See ECF No. 113.

        On the day before FMO’s response to the Order to Show Cause was due, the arbitration
panel in the underlying U.S. arbitrations issued final awards finding FMO liable to CME in the
total amount of $200,519,172.80. Fifteen minutes later, counsel to CME received a message to
         Case 1:16-cv-00861-ALC Document 115 Filed 02/12/19 Page 2 of 2
Hon. Andrew L. Carter, Jr.
February 12, 2019
Page 2

call FMO’s counsel, the first such contact in many months, as FMO had ceased participation in
the underlying arbitration proceedings since August 2018 (and failed to pay several hundreds of
thousands of dollars due to the arbitrators). Approximately thirty minutes thereafter, and before
CME’s counsel could return the call, FMO filed its letter requesting additional time to respond to
the Court’s Order to Show Cause.

        In the letter, FMO’s counsel states that it has been seeking instructions from its client
“[f]or some time now,” but with no avail, and in the absence of instructions, FMO’s counsel was
“specifically told to take no action.” FMO has known of the Motion since CME’s pre-motion
letter more than three months ago, but has failed to submit any opposition, appear at a court-
ordered conference, or, until yesterday, advise the Court that it was awaiting instructions. That
FMO now has a new general counsel, who is apparently reconsidering its prior litigation
strategy, cannot excuse its prior defaults and justify granting it additional time to respond to the
Court’s Order to Show Cause.

       For these reasons, we respectfully request that the Court deny FMO’s request and treat
the Motion as unopposed.


                                                     Respectfully yours,

                                                        /s Bruce G. Paulsen
                                                     Bruce G. Paulsen
